DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,999,609. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1-20 are anticipated by the conflicting patented claims 1-20. The difference between the instant examined claim and the conflicting patented claims is that the conflicting patented claim is narrower in scope and falls within the scope of the examined claim. Thus, the species or sub-genus claimed in the conflicting patent anticipates the examined claimed genus. Therefore, a patent to the examined claim genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus. See MPEP §804(II)(B)(1).

Claim Rejections - 35 USC § 112


Previous 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph to Claims 10 and 20 are withdrawn in view of Applicant’s amendment.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (U.S. Patent No. 10,506,262).

Regarding claim 1, Ma et al. discloses a method comprising: 
receiving, from a user device, a request for content (see fig. 6 (origin server receives initial content request, 221)); 
determining a first resource locator for at least a portion of the content (see fig. 6 (use client location to lookup local cache, 234)); 
determining, based on the first resource locator (see fig. 6 (use client location to lookup local cache, 234)) and based on the user device being unable to support a service associated with the content (see col. 24, lines 23-30; origin server 104 may detect that the client device 116 does not support parsing a list of available related files and may decide to just redirect the client device 116 to the file requested in the initial content request), a manifest comprising a second resource locator (see fig. 6 (manifest, 240)); and 
sending, to the user device, the manifest (see fig. 6 (send manifest to client, 254)).

Regarding claim 2, Ma et al. discloses everything claimed as applied above (see claim 1).  Ma et al. discloses wherein the second resource locator is associated with a redirect device (see col. 13, lines 31-65).

Regarding claim 3, Ma et al. discloses everything claimed as applied above (see claim 1).  Ma et al. discloses determining, based on the request for the content, an identifier of the user device (see col. 8, lines 29-40); and 
determining, based on the identifier of the user device, that the user device is unable to support the service (see col. 24, lines 23-30).

Regarding claim 4, Ma et al. discloses everything claimed as applied above (see claim 1).  Ma et al. discloses wherein the second resource locator comprises encoded information and wherein the encoded information comprises the first resource locator (see col. 8, lines 29-40).

Regarding claim 5, Ma et al. discloses everything claimed as applied above (see claim 1).  Ma et al. discloses wherein the encoded information is generated by encoding the first resource locator from a first encoding character set to a second encoding character set (see col. 7, lines 59-col. 8, lines 2).

Regarding claim 6, Ma et al. discloses everything claimed as applied above (see claim 1).  Ma et al. discloses wherein the service comprises at least one of an advertisement service (see col. 13, lines 34-39; data request) or a tracking service.

Regarding claim 7, Ma et al. discloses everything claimed as applied above (see claim 1).  Ma et al. discloses wherein the manifest comprises a plurality of resource locators, wherein at least one resource locator of the plurality of resource locators is associated with a segment of a plurality of segments of the content, and wherein the at least one resource locator of the plurality of resource locators refers to a redirect device (see col. 13, lines 31-col. 14, line 17).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8, 9, 13, 15, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hunt et al. (U.S. Pub. No. 2019/0037015).


Regarding claim 8, Hunt et al discloses a method comprising:
sending, by a user device (peer, 130) to a content device (web server, 112), a first request for content (see paragraph 0019 and fig. 1 device 102 request digital content item from web server 112); 
receiving, from the content device and based on the first request for the content, a first resource locator (see paragraph 0021 and fig. 1; web server 112 contains URL);
sending, to a first computing device (fig. 1; seed, 130) and based on the first resource locator, a second request for at least a portion of the content (see paragraphs 0023, 0024; seed 130 which is considered as a first computing device has a sharing capability whereby it shares available chunks to peers 101, 102.  The network list which is considered as resource locator includes contact information for at least one peer such as peer 104, which may act as a seed and which has zero or more chunks of the digital content item that the peers 101 and 102, acting as leeches, wish to procure);
receiving, from the first computing device and based on the second request, a second resource locator (see paragraph 0023, 0024, fig. 1; peer-to-peer file sharing); and 
sending, to the content device and based on the second resource locator, a third request for the at least the portion of the content (see paragraph 0023, 0024, fig. 1, the third request is met because the claim limitation is conditional (based on) and that condition is met in the second request thus the third request is not necessary.  The third request is met because the web server downloads all the digital file at once and the swarm shares the entire digital files and/or chunks with the leechers, thus there’s no further request necessary).

Regarding claim 15, claim 15 is rejected for the same reason set forth in the rejection of claim 8.

Regarding claim 9, Hunt et al. discloses everything claimed as applied above (see claim 8).  Hunt et al. discloses wherein receiving the second resource locator comprises receiving a redirect message, wherein the redirect message comprises the second resource locator (see paragraph 0023, 0024, fig. 1).

Regarding claim 13, Hunt et al. discloses everything claimed as applied above (see claim 8).  Hunt et al. discloses receiving, based on the third request, the at least the portion of the content (see fig. 1).

Regarding claim 18, Hunt et al. discloses everything claimed as applied above (see claim 15).  Hunt et al. discloses wherein the user device is configured to receive the content via the second resource locator (see fig. 1).

Regarding claim 20, Hunt et al. discloses everything claimed as applied above (see claim 15).  Hunt et al. discloses wherein the service associated with the content comprises at least one of an advertisement service or a tracking service, and the service information comprises at least one of information for determining an advertisement (see abstract, paragraphs 0023, 0025 and fig. 1; requesting content over the peer-to-peer network) or information for tracking consumption of the content. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. as applied to claim 8 above, and further in view of Ma et al. (U.S. Patent No. 10,506,262).

Regarding claims 10 and 16, Hunt et al. discloses everything claimed as applied above (see claims 8 and 15).  However, Hunt et al. is silent as to wherein the first resource locator comprises encoded information associated with a service associated with the content.
Ma et al. discloses wherein the first resource locator comprises encoded information associated with a service associated with the content (see col. 8, lines 29-40).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Hunt et al. with the teachings of Ma et al., the motivation being to provide pointers to various segments of encoded content. 

Regarding claim 11, Hunt et al. discloses everything claimed as applied above (see claim 8).  However, Hunt et al. is silent as to wherein the first resource locator comprises encoded information associated with the second resource locator.
Ma et al. discloses wherein the first resource locator comprises encoded information associated with the second resource locator (see col. 8, lines 29-40).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Hunt et al. with the teachings of Ma et al., the motivation being to provide pointers to various segments of encoded content. 

Regarding claim 12, Hunt et al. and Ma et al. discloses everything claimed as applied above (see claim 11).  Ma et al. discloses wherein the content device is configured to determine the second resource locator and encode the second resource locator as the encoded information (see col. 7, lines 65-col. 8, line 2).

Regarding claim 14, Hunt et al. discloses everything claimed as applied above (see claim 8).  However, Hunt et al. is silent as to wherein receiving the first resource locator comprises receiving a manifest comprising a plurality of resource locators, wherein at least one resource locator of the plurality of resource locators refers to the first computing device.
Ma et al. discloses wherein receiving the first resource locator comprises receiving a manifest comprising a plurality of resource locators, wherein at least one resource locator of the plurality of resource locators refers to the first computing device (see col. 7, lines 65-col. 8, line 2).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Hunt et al. with the teachings of Ma et al., the motivation being to provide pointers to various segments of encoded content. 

Regarding claim 17, Hunt et al. discloses everything claimed as applied above (see claim 15).  However, Hunt et al. is silent as to wherein determining the second resource locator and the service information comprises decoding at least a portion of the request for the content.
Ma et al. discloses wherein determining the second resource locator and the service information comprises decoding at least a portion of the request for the content (see col. 10, lines 38-47, col. 27, lines 28-34).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Hunt et al. with the teachings of Ma et al., the motivation being to render encoded content. 

Regarding claim 19, Hunt et al. discloses everything claimed as applied above (see claim 15).  However, Hunt et al. is silent as to wherein the user device is configured to determine the first resource locator from a manifest received from a content device.
Ma et al. discloses wherein the user device is configured to determine the first resource locator from a manifest received from a content device (see fig. 6).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Hunt et al. with the teachings of Ma et al., the motivation being to render encoded content. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Martini (U.S. Patent No. 8,910,263).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        June 9, 2022.